DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: reference number 361 (stop features) does not appear in the figures.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 6,138,801 to Shirai et al.
Shirai et al. disclose a braking system, comprising: a motor housing 78 comprising a double disk brake braking system (elements 110 and 112), the double disk brake system is engaged with a motor output shaft 54 of a motor of the motor housing.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 3,870,129 to Arnold in view of US 2,670,086 to Eisberg.
Re-claim 1, Arnold teaches in figure 4 a winch system (i.e. hoist, see column 1 lines 3-6), comprising: a brake system comprising a disk brake 6/7  in face-sharing contact with a friction disk 5/9, an input coupler 3, a cam follower 50, and an output coupler 51; a working position (i.e. brake actuation position) along a ramp surface 53 between two stop features and a surface of a cam follower protrusion 56 is adjusted based on pads of the friction disk (small deviations in the working position would occur during normal use, as due to wear and adjustment thereof), wherein the input coupler, the cam follower, and the output coupler rotate based on an engagement between the disk brake and the friction disk, the brake system is arranged in a housing.  Arnold further teaches a power unit connected to shaft 2.  However, Arnold fails to specify the housing being the motor housing.
Eisberg teaches a winch, or hoist in which a motor is arranged in a housing unit 6.  The housing protects the motor and any additional systems associated with the winch from exposure to the outside environment.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized the housing 1 of Arnold would serve equally well as a housing for a motor as taught by Eisberg, thus protecting the motor, brake and other systems from exposure.
Re-claim 4, the ramp surface 53 is angled relative to an axis of rotation of a drive shaft 2.
Re-claim 17, Arnold teaches a braking system for a winch or a hoist, comprising: a housing 1 comprising a double disk brake braking system integrated therein, wherein the double disk brake system is engaged with an output shaft 2.  Arnold further teaches a power unit connected to shaft 2.  However, Arnold fails to specify the housing being a motor housing having a motor.
Eisberg teaches a winch, or hoist in which a motor 66 is arranged in a housing unit 6.  The housing protects the motor and any additional systems associated with the winch from exposure to the outside environment.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized the housing 1 of Arnold would serve equally well as a housing for a motor as taught by Eisberg, thus protecting the motor, brake and other systems from exposure.
Re-claim 18, the double disk brake braking system is configured to automatically adjust a working position between angled surfaces of an output coupler and a cam follower in response to wear of a plurality of pads 5/9 of a first and a second friction disk 4/8  (see column 6 lines 3-37)
Re-claim 19, a spring 79 expands as the pads 5/9 wear.
Re-claim 20, the spring is fully expanded in response the plurality of pads wearing down past a threshold.  As the pads wear beyond a threshold (as indicated by a noise indication), the spring will reach a fully expanded condition.
Allowable Subject Matter
Claims 10-16 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:   The prior art of record fails to anticipate or render obvious a brake system comprising a cam follower comprising a plurality of inner cam follower protrusions configured to engage with the plurality of input protrusions, where the cam follower further comprises a plurality of outer cam follower protrusions; an output coupler comprising a plurality of torque lugs configured to engage with the plurality of input protrusions, where the output coupler further comprises a plurality of stop features configured to engage with the plurality of outer cam follower protrusions.
Claims 2, 3, and 5-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiries concerning this communication or earlier communications from the examiner should be directed to Thomas Williams whose telephone number is 571-272-7128.  The examiner can normally be reached on Tuesday-Friday from 6:00 AM to 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi, can be reached at 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-6584.

TJW
August 10, 2022
/THOMAS J WILLIAMS/Primary Examiner, Art Unit 3657